  Case: 1:14-cv-08543 Document #: 308 Filed: 02/12/19 Page 1 of 20 PageID #:3633




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

JESSICA BERGER, ET AL,

        Plaintiffs,                              Case No: 1:14-cv-08543
   v.
                                                 Judge: Thomas M. Durkin
PERRY’S STEAKHOUSE OF ILLINOIS,
LLC., D/B/A PERRY’S STEAKHOUSE
AND GRILLE, ET AL,

        Defendants.



          DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF
               ITS MOTION FOR SUMMARY JUDGMENT
         For the reasons stated herein, and on the basis of the summary judgment evidence sub-

mitted simultaneously with this Memorandum pursuant to Local Rule 56.1(a)(3), Defendants (re-

ferred to collectively as “PSI”) seek judgment in their favor pursuant to FED.R.CIV.P. 56 as to

Plaintiffs’ claim for liquidated damages in connection with the credit card offset fee policy be-

cause the undisputed evidence cannot support a bad faith finding; as to Plaintiffs’ pending claims

for damages for unpaid wages under the FLSA and the IMWL on the basis of their sidework

claim because all of the side work they performed was properly compensated as part of the

tipped wages; as to their tip pool claim because there is no evidence that tip monies were re-

tained by the “house” as alleged in the Complaint: and as to their notice claim because the undis-

puted evidence shows that they received adequate notice of the information pertaining to their tip

compensation. They also seek dismissal of Plaintiffs’ state law common law claims for breach

of contract and unjust enrichment.




                                                1
  Case: 1:14-cv-08543 Document #: 308 Filed: 02/12/19 Page 2 of 20 PageID #:3633




                                       I. INTRODUCTION

                             A. SUMMARY JUDGMENT STANDARD
        The burden of proof in a Rule 56 judgment proceeding is on the same party who would

bear the burden at trial. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Plaintiffs therefore

retain the burden of proof on all of their affirmative claims. Regarding the good faith issue, if

PSI meets its burden of proof, then to avoid summary judgment Plaintiffs must either present

sufficient evidence that negates an essential element of PSI’s good faith defense or demonstrate

that there is an absence of evidence regarding the defense. See Sterk v. Redbox Automated Re-

tail, LLC, 770 F.3d 618, 627 (7th Cir. 2014).

                            B. ISSUES ADDRESSED IN THE MOTION
        PSI addresses the following issues raised by Plaintiffs in their Complaint:1

        (a)     Liquidated damages as to the so-called “credit card offset fee policy;”2

        (b)     Sidework Claim;

        (c)     Tip Pool Claim;

        (d)     Notice Claim; and

        (e)     Common law claims.

        References to the Fair Labor Standards Act (“FLSA”) herein should be taken to include

references to any other statutory claim invoked by Plaintiffs in this case.




   1
   References to the “Complaint” are to Plaintiffs’ latest such operative pleading, the Fourth Amended
Complaint. Dkt. No. 121.
   2
     This Court can further take judicial notice of information contained in pleadings Plaintiffs filed with
the Court demonstrating that Defendants tendered a check in full payment of the alleged wages owed, as
well as the IMWL penalty. Defendants contend that Plaintiffs are therefore not entitled to a judgment on
the credit card offset fee wage claim itself because those issues are moot. See Dkt. Nos. 292, 293, 295.




                                                     2
  Case: 1:14-cv-08543 Document #: 308 Filed: 02/12/19 Page 3 of 20 PageID #:3633




                       II. LIQUIDATED DAMAGES CLAIM AS
                       TO CREDIT CARD OFFSET FEE POLICY

                                             A. SUMMARY
        The FLSA provides an exception under 29 U.S.C. § 260 for imposition of bad faith

liquidated damages:

        [I]f the employer shows to the satisfaction of the court that the act or omission
        giving rise to such action was in good faith and that he had reasonable
        grounds for believing that his act or omission was not a violation of the Fair
        Labor Standards Act ... the court may, in its sound discretion award no liqui-
        dated damages or award any amount thereof not to exceed the amount spec-
        ified in Section 216 of this Title.

        The summary judgment evidence demonstrates that PSI has proven its compliance with

this statutory exception in connection with the credit card offset fee policy. It therefore contends

that this Court should:

        (a)     grant judgment for PSI on the FLSA good faith issue; and

        (b)     rule that Plaintiffs who worked as servers at PSI between its opening in Novem-
                ber 2013 and the termination of the credit card offset fee policy in early October
                2014 are not entitled to be compensated under the FLSA beyond the base wage
                differential that may have accrued during the time in question.

                                         B. INTRODUCTION
        PSI’s restaurant opened in Oak Brook, Illinois, on or about November 13, 2013. See

Fact Statement ¶ 22. The essence of the pending credit card offset fee claim is that because

servers wanted to have their credit card tips converted to cash and paid out every night, PSI ac-

quiesced to such a request. To defray the cost to PSI of providing such instant payment (instead

of through a weekly or bi-weekly paycheck), PSI assessed a 3.25% fee on such credit card tips.3

Plaintiffs concede that there is no factual dispute that PSI terminated this policy in mid-October


   3
     Thus, for illustrative purposes only, if a server had generated $100 in credit card tips by the end of a
nightly shift, PSI would pay that server a net credit card tip of $96.75 in cash when converting such tips
to cash ($100.00 minus $3.25). See Fact Statement ¶ 7.




                                                     3
  Case: 1:14-cv-08543 Document #: 308 Filed: 02/12/19 Page 4 of 20 PageID #:3633




2014. See Plaintiffs’ Fourth Amended Complaint, Dkt. No. 121 at p. 10, ¶¶53-54. The Court

can take judicial notice that such termination occurred prior to the filing of the instant lawsuit on

or about October 30, 2014. See Dkt. No. 1.

          Eligible class members (i.e., those who worked for PSI as servers at some point between

November 13, 2013, and mid-October 2014) now seek to recover the salary differential between

the “tip credit” wage of $4.95 per hour and the “minimum wage” of $8.25 per hour (that is, $3.30

per hour) for every hour they worked as a server. Plaintiffs assert not only that this policy was

unlawful but also that it was imposed in bad faith.

                      C. PRIOR LITIGATION INVOLVING THIS POLICY
          As has previously been represented to the Court, PSI’s parent entity, Perry’s Restaurants,

Ltd., formerly known as Leasing Enterprises, Ltd. (“PRL”), has repeatedly litigated the issue of

the legality of its credit card offset fee policy. See, e.g., Steele v. Leasing Enterprises, Ltd., Civil

Action No. H-09-02789, 2015 WL 10438848 (S.D. Tex. 2015) (“Houston Lawsuit”), aff’d, 826

F.3d 237, 248 (5th Cir. 2016); Hoenninger v. LEL, 1:14-CV-798-LY (W.D. Tex.) (“Austin Law-

suit”).

          The District Court in the Houston Lawsuit ruled in August 2014 (after a 2013 trial) that

the policy in question was not adopted in bad faith or willfully. See Fact Statement ¶¶ 19-20.

The United States Court of Appeals for the Fifth Circuit affirmed this ruling. 826 F.3d at 248;

see Fact Statement ¶ 29. In the Austin Lawsuit, the District Court conducted a trial on the is-

sues of willfulness and bad faith as to this policy in October, 2017. See Fact Statement ¶ 31. It

then issued Findings of Fact and Conclusions of Law in May 2018 holding that the policy was

not imposed or applied in bad faith or willfully. Id.

          As these prior courts have determined, PRL did not violate the FLSA in bad faith by its




                                                   4
  Case: 1:14-cv-08543 Document #: 308 Filed: 02/12/19 Page 5 of 20 PageID #:3633




use of the credit card offset fee policy. The evidence submitted in conjunction with this Memo-

randum supports that determination under Rule 56.

                                D. FACTUAL BACKGROUND

                      1. Origin of the Credit Card Offset Fee Policy
       PRL servers requested to have their credit card tips cashed out on a nightly basis rather

than having to await receipt of such compensation through bi-weekly paychecks. PRL complied

with that request. Steele, 826 F.3d at 241. In order to comply, PRL established a procedure for

paying servers their credit card-based tips in cash each night. See Fact Statement ¶5.

       Mark Collins then served as PRL’s Chief Operating Officer. See Fact Statement ¶ 2.

Mr. Collins analyzed the process of nightly cashing out of credit card tips to determine the costs

to PRL of converting a server’s credit card tips to cash on the spot, at the end of each shift. See

Fact Statement ¶ 6. Based upon this analysis, he determined that 3.25% was an appropriate

offset percentage. See Fact Statement ¶ 7. The 3.25% offset deduction was calculated to in-

clude the cost of converting credit cards to cash, including credit card expenses directly allocable

to charged tips, cost to obtain substantial amounts of cash needed to pay charged tips daily, and

other liquidation-related costs. Id. When PRL instituted the offset, its leadership believed that

such offset would not cover anticipated conversion costs but would only reduce the deficit in-

curred to acquiesce to servers’ demand for a nightly cash out. See Fact Statement ¶ 8.

      2. Review of Credit Card Offset Fee Policy by Department of Labor
       In 2004, the United States Department of Labor (“DOL”) conducted an investigation of

other aspects of PRL servers’ compensation (such as charging servers for pepper mills and

vests). See Fact Statement ¶ 9. This investigation was not related to the credit card offset fee

policy. See Fact Statement ¶ 10.




                                                 5
  Case: 1:14-cv-08543 Document #: 308 Filed: 02/12/19 Page 6 of 20 PageID #:3633




       At the conclusion of the investigation, Mr. Collins met with a DOL Investigator to review

and discuss all of PRL’s procedures, including its credit card offset fee policy. Mr. Collins was

then informed that after reviewing the policy, the Investigator considered that PRL’s handling of

its tip pool and credit card tip offset practices were in order. See Fact Statements ¶¶ 11, 12.

       In addition to Mr. Collins’s testimony, there is the testimony of Richard Henderson, who

worked with Mr. Collins and who became the successor Chief Operating Officer. See Fact

Statement ¶ 3. Mr. Henderson testified in the Houston Lawsuit that he “remembered there be-

ing a feeling that [PRL] wanted to go forward [with the offset] knowing that [it] was in compli-

ance” with the FLSA. See Fact Statement ¶ 14. Additionally, Mr. Henderson verified that he

worked closely with Mr. Collins during the time of the 2004 DOL investigation and that, follow-

ing Mr. Collins’s meeting with the DOL Investigator, “the takeaway was very clear” that the

credit card offset policy complied with the law, and PRL felt “buoyed” by the review and ap-

proval of the offset policy. See Fact Statement ¶ 15. As Mr. Henderson also pointed out, the

DOL investigated PRL in 2006 in connection with an issue of unpaid overtime to certain em-

ployees who happened to work at more than one PRL location during a payroll period. Like the

2004 investigation, this investigation had nothing to do with the credit card offset fee policy. See

Fact Statement ¶ 16.

                 3. First Challenge to the Policy: The Houston Lawsuit
       The legality of the credit card offset fee policy was challenged for the first time in the

Houston Lawsuit, which was filed in August 2009. See Fact Statement ¶ 17.

                                a. 2010 Interlocutory Ruling
       The Houston Court issued an interlocutory ruling in August 2010 as to the legitimacy of

certain cost components of the policy. See Fact Statement ¶ 18. Plaintiffs apparently intend to




                                                 6
  Case: 1:14-cv-08543 Document #: 308 Filed: 02/12/19 Page 7 of 20 PageID #:3633




claim in this case that because PRL maintained the credit card offset fee policy thereafter, it

should be liable for a bad faith violation of the FLSA on that basis alone.

          Plaintiffs’ counsel conducted the deposition of Mr. Henderson in February 2018. She as-

serted at that time that this ruling was a declaration by the Houston Court that it deemed illegal

the credit card offset fee policy in total. See Fact Statement ¶ 18 & Fact Statement n. 5. In

reality, that ruling solely identified what the Court considered at the time to be legitimate

costs/expenses incurred by PRL that went to be evaluated in computing appropriate expenses to

determine the legality of the policy. See Fact Statement ¶ n. 5.

          The Houston Court deemed this assertion to be a legal nullity, and the Fifth Circuit

agreed. See Fact Statement ¶ 21.

                              b. Findings by the Houston Court
          After a bench trial, the Houston Court on August 19, 2014, issued its original findings of

fact and conclusions of law, ruling that PRL was liable for unpaid minimum wages under the

FLSA because of the credit card offset fee policy, and also ruling that PRL acted in good faith

and not willfully in establishing and maintaining the policy. See Fact Statement ¶ 19; Exhibit

“E,” Houston Findings at p. 3 (“Because the Department of Labor’s investigations of Perry’s in

2004 and 2006 were not about credit fees, they do not show Perry’s knew or recklessly disre-

garded the illegality of its 3.25% fee.”)

                                   c. Termination of the Policy
          In light of the Houston Court’s August 19, 2014, ruling, PRL and PSI4 immediately took

steps to eliminate the credit card offset fees altogether. See Fact Statement ¶ 25. Thus, PSI:

(a) eliminated the credit card offset fee; (b) eliminated the nightly cashing out of credit card tips


   4
       PSI had opened for business in November 2013. See Fact Statement ¶ 22.




                                                   7
  Case: 1:14-cv-08543 Document #: 308 Filed: 02/12/19 Page 8 of 20 PageID #:3633




for servers, (c) reorganized its payroll system from a bi-weekly to a weekly structure with corre-

sponding modifications to report all tips/server income on payroll checks; and (d) notified serv-

ers of the immediate change in policy. Id. PSI servers were timely notified in the latter part of

September 2014 that the policy was being terminated and the payroll process changed. Id.; see

Exhibit “G” (signed Acknowledgements about termination of policy from PSI Claimants, dated

on or about September 19, 2014). Acknowledgements such as these were obtained from all

servers then working for PSI to ensure awareness of the impending payroll process changes,

coupled with the termination of the nightly cashing out of credit card tips. See Fact Statement ¶

27. Termination of the policy and notification to servers was fully effective during the second

week of October 2014 because, given the comprehensive nature and breadth of the change

wrought by the Houston Findings, it took PRL approximately 5-6 weeks to eliminate the policy

and convert to payment of credit card tips solely through regular paychecks. See Fact State-

ment ¶ 28.5

        PSI never again after mid-October 2014 conducted any nightly cashing out of servers’

credit card tips, and never again charged any servers any credit card offset fee concerning such

tips. Instead, each server received a weekly payroll check reflecting without offset all credit card

tips earned by each server during that payroll period. See Fact Statement ¶ 28.

        Further, since the change in policy, no server has ever had credit card tips cashed out on a

nightly basis, nor has any PSI server ever been subjected to any credit card offset fee deducted


   5
     It is anticipated that Plaintiffs may assert that PSI should be liable for a bad faith violation for the six
week time period between the August 19, 2014, Order in the Houston Lawsuit and the cessation of the
policy in mid-October. It should not be overlooked that elimination of such a policy and its companion
impact upon PSI’s payroll system was a complicated process. See Fact Statement ¶ 26. As explained in
more detail below, see Part III.D.5, the Austin Court (for the Western District of Texas) was presented
with this identical contention in the Austin Lawsuit. The Austin Court held that having the policy in ef-
fect during this transitional period did not constitute a bad faith violation of the FLSA. See Fact State-
ment ¶ 39 and Fact Statement n. 8.




                                                       8
  Case: 1:14-cv-08543 Document #: 308 Filed: 02/12/19 Page 9 of 20 PageID #:3633




from such tips. No server has ever made known to PSI management any document indicating

either that the credit card offset fee policy was continued after the early part of October 2014, or

that nightly cashing out of credit card tips continued after that time. See Fact Statement ¶ 28.

          4. Further Challenge to the Policy: Appeal to the Fifth Circuit
       As indicated above, the judgment in the Houston Lawsuit on FLSA liability was appealed

by PRL (and cross-appealed by the Steele Plaintiffs as to the findings of no willfulness and no

bad faith). See Fact Statement ¶ 29. The Steele Court upheld the District Court’s determina-

tion of no willfulness and no bad faith. See Steele, 826 F.3d at 248-49.

       The Steele Court discussed the trial evidence in detail and upheld the District Court’s de-

termination that PRL had operated the policy in reliance upon the verification it had received

from the U.S. Department of Labor. The Steele Court further noted the unsettled state of the

law at the time the policy was in effect. Id. at 247. As that Court reinforced, therefore, the

ambiguity or complexity surrounding the credit card offset process can serve as reasonable

grounds for an employer’s good faith but erroneous belief that it was complying with FLSA re-

quirements. Id. (citing Laffey v. Nw. Airlines, Inc., 567 F.2d 429, 466 (D.C. Cir. 1976), abrogat-

ed on other grounds by McLaughlin v. Richland Shoe Co., 486 U.S. 128, 134 (1988)

("[A]mbiguous or complex legal requirements may provide reasonable grounds for an em-

ployer's good faith but erroneous belief that he is in conformity with the Act.").

     5. Further Challenge to the Policy’s Good Faith: The Austin Lawsuit
       On October 23, 2017, the Austin Court conducted a bench trial on the issues of willful-

ness and bad faith regarding PRL’s use of the credit card offset fee policy. See Fact Statement

¶ 31. The Austin Court then issued the Austin Findings, which reiterated that the credit card off-

set fee policy was not utilized willfully or in bad faith. Id.




                                                   9
  Case: 1:14-cv-08543 Document #: 308 Filed: 02/12/19 Page 10 of 20 PageID #:3633




                                           E. CONCLUSION
          The evidence establishes that PSI acted in good faith with respect to its credit card offset

fee policy. Accordingly, Plaintiffs are not entitled to recover liquidated damages as to that claim.

                                III. THE SIDEWORK CLAIM

                                         A. INTRODUCTION
          The term “sidework” in this context refers to work that Plaintiffs claim they were re-

quired to work as servers that fit into two categories: (a) work that was outside of the scope of

their tipped occupation as servers; and (b) work within the scope of their tipped occupation as

servers.6 See Fact Statement ¶ 36.

          When Plaintiffs worked as servers, they were compensated by being paid a base wage of

$4.95 per hour for each hour worked, plus their tips (net of contributions to a tip pool for the

benefit of bussers, food runners, waitresses and bartenders). See Fact Statement ¶ 35.

          It is undisputed that these servers never regularly performed work that was outside the

scope of their tipped occupation as servers. See Fact Statement ¶ 36. As for sidework that they

performed which was within the scope of their tipped occupation, they claim that that they spent

a substantial amount of time, in excess of 20% of their workweek, performing such “sidework.”

See Complaint at p. 20, ¶117.7

                      B. ELIMINATION OF THE 80/20 SIDEWORK CLAIM

                     1. Department of Labor Has Eliminated This Claim
          PSI contends as a matter of law that Plaintiffs’ sidework claim has been pre-empted by

elimination of the “80/20” Rule by the United States Department of Labor (“DOL”) in accord-


   6
     The specific duties demarked as within the scope of work of a server’s tipped occupation are identi-
fied in more detail in Part IV.B.2., infra.
   7
       The “20%” demarcation has been referred to as the “80/20” Rule.




                                                    10
 Case: 1:14-cv-08543 Document #: 308 Filed: 02/12/19 Page 11 of 20 PageID #:3633




ance with the mandate established by its November 8, 2018 Opinion Letter (the “2018 Opinion

Letter”). See Fact Statement ¶ 39.8

          The initial appearance of the “80/20” Rule was designed to clarify the so-called DOL

Field Operations Handbook Section 30d00(e) (the “FOH”). That Handbook contained an inter-

pretation of the regulation at 29 C.F.R. § 531.56(e) (the “Regulation”) which interpreted the def-

inition of a “tipped employee.” See 29 U.S.C. § 203(t); Fact Statement ¶ 40.

          The 2018 Opinion Letter recites that the DOL has issued it to clarify confusion that was

caused by the FOH, given the DOL’s observation that courts were not consistently applying the

FOH in light of the regulation. See Fact Statement ¶ 41. Specifically, the DOL expressed in

the 2018 Opinion Letter its concern that the FOH had been construed to prohibit the taking of a

tip credit for duties related to the tip producing occupation that exceeded 20 percent of the em-

ployee’s work time. See Fact Statement ¶ 42. The 2018 Opinion Letter clarifies that the DOL

has never intended to limit the amount of duties that servers perform that are related to their tip-

producing occupation, and thus issued this guidance to define what specific duties are related to a

tip producing occupation and, thus, not subject to the 80/20 rule. See Fact Statement ¶ 43.

                      2. Duties Now Excluded From Extra Compensation
          The Opinion Letter provides the DOL’s guidance with respect to what constitutes side-

work that is no longer subject to the 80/20 Rule. See Fact Statement ¶ 44. According to the

DOL, the following server tasks are related to a server’s tip duties and therefore do not constitute

side work:

          (1)     Take orders from patrons for food or beverages;
          (2)     Check with customers to ensure that they are enjoying their meals and take action
                  to correct any problems;
          (3)     Check patrons' identification to ensure that they meet minimum age requirements

   8
       The Opinion Letter is attached as Exhibit “J.”




                                                        11
 Case: 1:14-cv-08543 Document #: 308 Filed: 02/12/19 Page 12 of 20 PageID #:3633




              for consumption of alcoholic beverages;
       (4)    Collect payments from customers;
       (5)     Write patrons' food orders on order slips, memorize orders, or enter orders into
              computers for transmittal to kitchen staff;
       (6)     Prepare checks that itemize and total meal costs and sales taxes;
       (7)    Present menus to patrons and answer questions about menu items, making rec-
              ommendations upon request;
       (8)    Remove dishes and glasses from tables or counters and take them to kitchen for
              cleaning;
       (9)    Serve food or beverages to patrons, and prepare or serve specialty dishes at tables
              as required;
       (10)   Clean tables or counters after patrons have finished dining;
       (11)   Prepare tables for meals, including setting up items such as linens, silverware, and
              glassware;
       (12)   Explain how various menu items are prepared, describing ingredients and cooking
              methods;
       (13)   Assist host or hostess by answering phones to take reservations or to-go orders,
              and by greeting, seating, and thanking guests;
       (14)   Escort customers to their tables;
       (15)   Perform cleaning duties, such as sweeping and mopping floors, vacuuming carpet,
              tidying up server station, taking out trash, or checking and cleaning bathroom;
       (16)    Inform customers of daily specials;
       (17)    Prepare hot, cold, and mixed drinks for patrons, and chill bottles of wine;
       (18)    Roll silverware, set up food stations, or set up dining areas to prepare for the next
              shift or for large parties;
       (19)    Stock service areas with supplies such as coffee, food, tableware, and linens;
       (20)    Bring wine selections to tables with appropriate glasses, and pour the wines for
              customers;
       (21)    Fill salt, pepper, sugar, cream, condiment, and napkin containers;
       (22)    Describe and recommend wines to customers;
       (23)    Perform food preparation duties such as preparing salads, appetizers, and cold
              dishes, portioning desserts, and brewing coffee; and
       (24)    Provide guests with information about local areas, including giving directions;
              and
       (25)   Garnish and decorate dishes in preparation for serving.

See Fact Statement ¶ 44.

       The 2018 Opinion Letter makes clear that as to duties such as those enumerated above,

there is no limitation that can be placed on the amount of these duties that may be performed,

whether or not they involve direct customer service, as long as they are performed contempora-

neously with the duties involving direct service to customers or for a reasonable time immediate-

ly before or after performing such direct-service duties. See Fact Statement ¶ 46.



                                                12
 Case: 1:14-cv-08543 Document #: 308 Filed: 02/12/19 Page 13 of 20 PageID #:3633




       The 2018 Opinion Letter further makes clear that it supersedes statements in the FOH,

including the rule that the performance of side work is a violation of the FLSA when an employ-

ee spends in excess of 20 percent of his or her time performing general preparation or mainte-

nance work. See Fact Statement ¶ 47; see Exhibit “J” at p. 3.

       Thus, the server-related duties listed in the above are no longer subject to an “80/20”

Rule, but are considered by the DOL to be adequately compensated through tip compensation.

See Fact Statement ¶ 48.

    3. Plaintiffs Only Performed Sidework Related to Their Tipped Occupation
       On July 9, 2018, Magistrate Judge Finnegan directed Plaintiffs’ counsel to identify no

more than nine (9) other as trial witnesses. See Dkt. No. 272. Plaintiffs’ counsel provided such a

designation to undersigned counsel, and undersigned counsel then conducted the depositions of

each of those nine (9) witnesses. When questioned at their respective depositions, each of these

Plaintiffs admitted that their sidework claim was predicated entirely upon duties pertaining to

their tipped occupation, see Fact Statement ¶ 37, 38, and that they were never required by PSI

to perform duties such as cooking meals, taking out the trash, cleaning out toilets, or the like.

See Fact Statement ¶ 36.

               4. The 2018 Opinion Letter Controls the Sidework Claim
       Thus, the server-related duties listed above are no longer subject to an “80/20” Rule, but

are considered by the DOL to be adequately compensated through tip compensation. In light of

the 2018 Opinion Letter, Plaintiffs’ claims for “side work” are no longer contingent upon the

80/20 rule outlined in the superseded FOH. Likewise, many of the “duties” Plaintiffs claim con-

stituted side work have been deemed by the DOL as duties that are “related” to a servers duties.

       The 2018 Opinion Letter provides the clearest picture of the DOL’s intent for how the




                                               13
 Case: 1:14-cv-08543 Document #: 308 Filed: 02/12/19 Page 14 of 20 PageID #:3633




Regulation should be applied to Plaintiffs’ side work claim. Its impact upon this case is dictated

by the decision of the United States Supreme Court in Auer v. Robbins, 519 U.S. 452 (1997).

The Auer case involved a FLSA claim for unpaid overtime subject to 29 U.S.C. §213. The DOL

had interpreted the applicable statutory standards to classify the employees involved in the case

as “exempt” and, thus, ineligible for overtime pay. The Supreme Court held that the determina-

tion by the DOL in that case was reasonable and had to be sustained because of the broad grant

of authority contained in the FLSA, and because the DOL’s approach was based upon a permis-

sible construction of the FLSA. Auer, 519 U.S. at 456-57.

       The focal point of Auer was the salary basis test, and its interpretation by the DOL. The

Supreme Court noted that because this “test” was a creature of the DOL’s own regulations, they

concluded that its interpretation of this test was controlling unless plainly erroneous or incon-

sistent with the regulation. Auer, 519 U.S. at 461 citing Robertson v. Methow Valley Citizens

Council, 490 U.S. 332, 359 (1989).

       The standards concerning compensable sidework have likewise been created by the DOL

in its regulations and in its FOH. Under Auer, the interpretation set forth in the 2018 Opinion

Letter should therefore be deemed to be controlling.

       When the DOL issues an opinion letter interpreting a regulation after the filing of a law-

suit, but before the final resolution of the suit, then the opinion letter still carries considerable

weight in the interpretation of the regulation in the lawsuit. See Acs v. Detroit Edison Co., 444

F.3d 763, 768 (6th Cir. 2006). In Detroit Edison Co., plaintiffs filed a complaint against their

employer seeking time and a half compensation under the FLSA. Id. at 766. In May 2003, the

district court determined that the employer guaranteed the plaintiffs a “predetermined amount”

within the meaning of the applicable regulation, 29 C.F.R. § 541.118, but concluded that short-




                                                 14
 Case: 1:14-cv-08543 Document #: 308 Filed: 02/12/19 Page 15 of 20 PageID #:3633




falls in pay based on under-reporting of hours constituted an unlawful docking under that regula-

tion. Id. at 767. A few months after the district court made this ruling, the DOL issued an opinion

letter stating that shortfalls in employee pay, based on under-reporting of hours, did not amount

to unlawful docking. Id. Reasoning that the opinion letter permissibly interpreted the DOL’s own

regulation, the district court granted a new motion for summary disposition reversing its prior

holding. Id. The Sixth Circuit affirmed the district court’s application of the opinion letter as it

recognized the Secretary’s authority to interpret her own regulation. Id. at 768-70.

       Here, the 2018 Opinion Letter squarely addresses how the Regulation should be applied

to the Plaintiffs’ claims, and should control the outcome of Plaintiffs’ sidework claim because

without question, it provides the most recent and most straightforward guidance as to how the

FLSA regulation concerning “dual jobs” is to be applied.

       This Opinion Letter therefore casts in a new light the Seventh Circuit’s prior assessment

of compensation for dual jobs. See Schaefer v. Walker Bros. Enters., 829 F.3d 551, 553 (7th Cir.

2016). In Schaefer, the plaintiffs brought a claim against their employer contending, in part, that

they engaged in “dual jobs” for which they were not adequately compensated. The Schaefer

Court decided that the employer did violate the FLSA for not compensating servers for “related”

duties. That Court looked directly to the FOH for guidance in interpreting the regulation. Id. at

554. Indeed, that Court noted the FOH was entitled to deference. Id. Without the benefit of the

2018 Opinion Letter, the Court, like many other courts around the country, was left to speculate

as to what server duties were “related” or “unrelated” to tipped work.

       Since the principal purpose for the 2018 Opinion Letter is to provide guidance to Courts

as to what server duties were “related” and “unrelated” to tipped work, this Court should credit

that most recent pronouncement.




                                                15
 Case: 1:14-cv-08543 Document #: 308 Filed: 02/12/19 Page 16 of 20 PageID #:3633




       As demonstrated herein, the duties at issue in this case all are properly categorized as du-

ties related to servers’ tipped occupation. Accordingly, Plaintiffs’ claim for unpaid sidework

should be dismissed.

                                 IV. TIP POOL CLAIM

                                     A. INTRODUCTION
       Plaintiffs contend that the way in which PSI handled the tip pool violated the FLSA. The

tip pool structure established by PSI involved calculating 4.5% of a server’s sales during nightly

checkouts, and then designating that amount as the server’s “tip share” contribution. See Fact

Statement ¶¶ 55, 49-51. Individual employees who were not tipped employees, such as bussers,

food runners, hostesses and bartenders, were guaranteed a certain hourly minimum wage for per-

form their duties, for example, $12.00 per hour. See Fact Statement ¶ 53. The tip pool system

was designed to reward these members of the “support staff” for their efforts in assisting servers

as part of a team to provide service to PSI’s customers. See Fact Statement ¶ 54.

                           B. NATURE OF PLAINTIFFS’ CLAIM
       In essence, as reiterated by various claimants, they premise their tip pool claim upon the

following syllogism:

       (a)     Servers earned fluctuating amounts in tips each week;

       (b)     Certain bussers and runners were telling them that the pay for bussers and runners
               was a fixed amount;

       (c)     Therefore, a difference existed between the tip amount contributed to the tip pool
               and the tip amount distributed to eligible tip pool recipients; and

       (d)     Since this “difference” was not distributed to the tip pool participants, it had to
               have been retained by PSI.

       Upon conducting depositions of the named Plaintiffs and the designated trial witnesses,

PSI ascertained that Plaintiffs had no admissible evidence of any kind to substantiate that PSI




                                                16
  Case: 1:14-cv-08543 Document #: 308 Filed: 02/12/19 Page 17 of 20 PageID #:3633




had kept tip pool contributions “for the house” rather than distribute such contributions to eligi-

ble tip pool participants. See Fact Statement ¶ 60.

                          C. PROPER HANDLING OF THE TIP POOL
        This syllogism does not stand up to scrutiny.

        Plaintiffs’ own witnesses and documentation demonstrate that tip pool participants were

the beneficiaries of extra compensation over and above any guaranteed weekly wage in those

situations where tip pool contributions provided funding for payment of such additional amounts.

See Fact Statement ¶¶ 60, 62-65. See Exhibits “M” and “N-3.”9

        These documents demonstrate conclusively that while these persons were working at PSI

as tip pool participants (either as a food runner or as a hostess), they received fluctuating weekly

compensation above their guaranteed minimum wage depending upon whether and the extent to

which there was additional money from tip pool contributors (the servers) to distribute such fluc-

tuating compensation. See Fact Statement ¶¶ 60, 65.

                                          D. CONCLUSION
        Thus, there is no genuine issue of material fact that PSI properly administered the tip pool

and that it did not retain any portion of the tip pool proceeds impermissibly. As a matter of law,

therefore, it cannot be held to have violated the FLSA by its tip pool policy.

                                       V. NOTICE CLAIM
        Plaintiffs also contend in their lawsuit that they were not provided proper notice of the

details of the tip pool structure described above. However, this claim cannot stand under the

weight of the evidence.


   9
    Plaintiffs produced pay stubs from a PSI food runner named Jose Murillo. See Exhibit “M,” at pp.
1-11. Plaintiffs also verified paychecks issued to one of Plaintiffs’ designated trial witnesses, Rosario De
Leon Gonzales. See Exhibit “N-3.”




                                                    17
 Case: 1:14-cv-08543 Document #: 308 Filed: 02/12/19 Page 18 of 20 PageID #:3633




       Servers were provided notice of how the tip share process was going to work. See Fact

Statement ¶ 67. In addition to that, servers all acknowledged that PSI posted signs concerning

the requirements of federal and Illinois laws concerning payment of wages, including server

compensation through the tip credit. See Fact Statement ¶ 68. Finally, Plaintiffs admitted that

on their very first day of employment, they were provided precise information about the nature

and extent of the tip share structure and procedure. See Fact Statement ¶ 69. These Plaintiffs

verified that the documentation attached to their respective depositions was a true copy of such

nightly checkout forms, and provided them with the information identified herein. See Fact

Statement ¶¶ 70-73.

       Regarding the notice component of the FLSA, the United States Court of Appeals for the

Seventh Circuit has eschewed the application of a rigid notice regime in favor of a practical ap-

proach to assessing an employer’s complying with FLSA notice requirements. Schaefer, 829

F.3d at 556. The Schaefer Court declared that precise notice requirements were not necessary,

and that an employer could satisfy its FLSA notice obligations as long as it informed its employ-

ees of the following: (a) the tips the employer will pay less than the minimum wage; (b) how

much the cash wage will fall short of the current minimum wage; and (c) if tips plus the cash

wage do not at least match the current minimum wage, the employer must make up the differ-

ence.” Id. at 556-7.

       The evidence demonstrates that there is no genuine issue of material fact that Plaintiffs’

notice claim must fail because, under the applicable standard, all of the plaintiffs duly received

the legally required notices.

                                VI. COMMON LAW CLAIMS
       Plaintiffs also seek recovery under Illinois law for breach of contract and for unjust en-




                                               18
 Case: 1:14-cv-08543 Document #: 308 Filed: 02/12/19 Page 19 of 20 PageID #:3633




richment. See Complaint, ¶¶ 4-6, 189-214 at pp. 3-5, 29-33. Such claims are premised upon the

same “unpaid wage” mantra invoked to support Plaintiffs’ FLSA claims.

       Several courts in this Circuit have held that such state common law claims are pre-

empted by the FLSA. See Farmer v. DirectSat USA, LLC, No. 08-3962, 2010 WL 3927640

(N.D. Ill. Oct. 4, 2010) citing Nicholson v. UTI Worldwide, Inc., No. 3:09-cv-722-JPG-DGW,

2010 WL 551551 (S.D. Ill. Feb. 12, 2010); Sorensen v. CHT Corp., No. 03 1609, 2004 WL

442638 (N.D. Ill. March 10, 2004); Morgan v. SpeakEasy, LLC, 625 F. Supp. 2d 632, 659-60

(N.D. Ill. 2007)

       As Plaintiffs’ claims arise under the same set of facts alleged in support of the FLSA

claims asserted herein, PSI contends that these claims are all pre-empted as a matter of law.

                                     VII. CONCLUSION
       WHEREFORE, PREMISES CONSIDERED, DEFENDANTS PERRY’S STEAK-

HOUSE OF ILLINOIS, L.L.C., HOWARD CORTES and JEFFREY PAGNOTTA respectfully

request that this Court enter summary judgment in their favor and against Plaintiffs on all of the

claims enumerated above and in their Rule 56 Motion, and that the Court further grant such addi-

tional relief as it deems to be just and proper.

       Dated: February 12th 2019.

                                                        PERRY’S STEAKHOUSE OF ILLINOIS,
                                                        L.L.C., HOWARD CORTES and JEFFREY
                                                        PAGNOTTA
                                                        By:   /s/ Lionel M. Schooler
                                                              One of its Attorneys

Lionel Schooler (Pro Hac Vice) (lschooler@jw.com)
Jackson Walker L.L.P.
1401 McKinney Suite 1900
Houston, TX 77010
713/752-4516




                                                   19
  Case: 1:14-cv-08543 Document #: 308 Filed: 02/12/19 Page 20 of 20 PageID #:3633




Joseph M. Gagliardo (901989) (jgagliardo@lanermuchin.com)
Jeffrey S. Fowler (6205659) (jfowler@lanermuchin.com)
Laner Muchin, Ltd.
515 North State Street, Suite 2800
Chicago, Illinois 60654
312/467-9800

                             CERTIFICATE OF SERVICE
        I, Lionel M. Schooler, an attorney, hereby certify that on February 12, 2019, I caused to
be served a copy of the foregoing Memorandum of Law in Support of its Motion for Partial
Summary Judgment in the above-captioned matter to be filed with the Clerk of the District Court
and served on the parties of record, including those listed below, by operation of the Court’s
CM/ECF electronic filing system, and by electronic mail, addressed to: Colleen M. McLaughlin
(colleen@cmmc-employmentlaw.com), Law Offices of Colleen M. McLaughlin, 1751 S. Naper-
ville Rd., Ste. 209, Wheaton, Illinois 60187.

                                                           /s/ Lionel M. Schooler
                                                    Lionel M. Schooler




22393607v.1                                    20
